Citation Nr: 1038525	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  In that decision, the RO awarded an increased 
rating for PTSD to a 30 percent disability rating, effective from 
November 30, 2005.  

Because less than the maximum available benefit for a schedular 
PTSD rating was awarded the issue is properly before the Board.  
See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 
Vet. App. 35 (1993).  Consequently, the Board will address 
whether a rating in excess of 30 percent is warranted.


FINDING OF FACT

The evidence of record shows that the Veteran suffers from 
anxiety and depression, sleep impairment including nightmares, 
intrusive thoughts, a lack of motivation, poor concentration, 
exaggerated startle reflex, irritability, hypervigilance, and 
almost no social interaction, but does not show that the 
symptomatology associated with the Veteran's service-connected 
PTSD more closely approximates occupational and social impairment 
with reduced reliability and productivity, deficiencies in most 
areas or total occupational and social impairment due to such 
symptoms as:  circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; difficulty or inability to 
establish and maintain effective work and social relationships; 
homicidal ideation; illogical speech; spatial disorientation; 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or place; 
and memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in December 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter also 
requested that the Veteran provide enough information for the RO 
to request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Board notes that the Veteran 
was never provided this notice in a letter, however, the Veteran 
was provided this information in a December 2006 and the record 
indicates that the Veteran had actual knowledge of this 
information given his request for an increased rating due to 
worsened symptomatology.  

The Board observes that the December 2005 letter was sent to the 
Veteran prior to the February 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the December 2005 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, VA treatment records, and VA examination reports are 
associated with the claims folder.  

The Veteran was afforded compensation and pension (C&P) 
examinations in accordance with his claims in January 2006 and 
October 2007.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an 
examination for rating purposes should contain sufficient detail 
and reflect the whole recorded history of a Veteran's disability, 
reconciling the various reports into a consistent picture.  See 
Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. 
§ 4.2 (2009).  As noted below, the Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the VA medical records.  
They consider all of the pertinent evidence of record, and 
provide a complete rationale for evaluations provided, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2010). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In evaluating this appeal, the Board has considered whether 
staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For reasons discussed in more detail below, the 
Board finds that the competent evidence demonstrates that the 
severity of the Veteran's service- connected disability is 
sufficient to warrant a 30 percent disability rating for the 
entire appeal period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Under that diagnostic code a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2010). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, the 
Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent evaluation, but no 
more, for PTSD.  The Board notes that the competent medical 
evidence of record for the period of January 2005 to October 
2007, including the January 2006 and October 2007 VA 
psychological examinations, shows that the Veteran's mental 
health examiners have characterized his mood as anxious and 
occasionally depressed, and that the Veteran has some difficulty 
dealing with his military experiences in that he becomes very 
emotional when discussing what occurred in Vietnam.  The Board 
notes that the Veteran suffers from sleep problems that sometimes 
are the result of nightmares.  The January 2006 and October 2007 
VA examination reports note that the Veteran presented with 
anxious and depressed mood, restricted affect, sleep problems 
including nightmares, concentration problems, exaggerated startle 
response, some anger and irritability issues, lack of motivation, 
no social interactions, and hypervigilance.  The foregoing 
symptoms, with the exception of the occasional disturbances of 
mood and motivation, indicate a 30 percent disability rating and 
therefore the Board finds that a 30 percent disability rating is 
appropriate for the entire appeal period.

As for evidence regarding work relationships, the Board notes 
that the Veteran currently works at the gas station that he and 
his wife own.  Generally the Veteran avoids interaction with the 
public and therefore only has to interact with his wife.  He is 
able to help out around the gas station where needed.  The Board 
acknowledges that the Veteran might have problems working if he 
had to work with the public or other individuals other than his 
wife given his inability to socialize and therefore it can be 
said that he would have difficulty establishing effective work 
relationships.  The Board further acknowledges that having 
difficulty in establishing effective work relationships is 
symptomatology associated with a 50 percent rating, however, as 
the Veteran's other symptomatology is more accurately associated 
with the 30 percent rating, the Board finds the 30 percent rating 
to be appropriate.  

With respect to social relationships, the Board notes that the 
Veteran claims to have no friends and some difficulty maintaining 
his familial relationships.  The Board notes that the Veteran has 
been married for approximately 40 years, and has children and 
grandchildren.  The competent evidence indicates that the Veteran 
regularly interacts with his wife and is close to his 
grandchildren.  The Board acknowledges that the record indicates 
that the Veteran and his wife have a somewhat tumultuous 
relationship, however, as the October 2007 VA examiner noted, 
that is not the result of the Veteran's PTSD.  The Board further 
acknowledges that the Veteran does not a have a good relationship 
with his or his wife's extended family.  Notwithstanding the 
foregoing, there is no indication that the Veteran cannot 
interact with his family or that the Veteran has difficulty 
establishing or maintaining effective familial relationships.  As 
such, the Board finds that the 30 percent rating more accurately 
reflects the Veteran's symptomatology.  

Additionally, the Board notes that the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next higher 
50 percent disability rating.  The medical evidence does not show 
that the Veteran has experienced panic attacks more than once a 
week, has impairment of short or long term memory, impaired 
judgment, flattened affect, difficulty understanding complex 
commands, or impairment of abstract thinking with circumstantial, 
circumlocutory, or stereotyped speech.  Rather, the January 2006 
and October 2007 VA examiners noted that the Veteran exhibited no 
thought impairment, and no memory problems.  The Board 
acknowledges that the January 2006 and October 2007 VA examiners 
note that the Veteran has disturbances of motivation and mood 
symptomatology typically associated with the 50 percent rating, 
however, the majority of the medical evidence indicates that the 
Veteran suffers only from a mildly diminished interest in 
participation in certain activities.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 70 percent evaluation or higher.  The medical 
evidence does not show that the Veteran exhibits speech that is 
intermittently illogical, obscure, or irrelevant.  Additionally, 
there is no evidence that the Veteran suffers from near-
continuous panic or depression affecting the ability to function 
independently or spatial disorientation.  While the Board notes 
that both the January 2006 and October 2007 VA examiners note 
that the Veteran does have some irritability issues and outbursts 
of anger, there is no indication that the Veteran ever becomes 
violent during these outbursts.  Additionally, there is also no 
indication that the Veteran neglects his personal hygiene or 
appearance.  Lastly, the Veteran has not shown an inability to 
establish and maintain effective relationships as shown by his 
interactions with his wife and his grandchildren.  

Finally, the Board observes that the competent evidence of record 
also does not demonstrate that the Veteran's symptomatology most 
closely approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do not 
contain evidence which supports a finding that he has gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; persistent delusions or hallucinations; intermittent 
inability to perform activities of daily living; disorientation 
as to time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Accordingly, his overall 
symptomatology more closely approximates the schedular criteria 
for the 30 percent disability rating.

Additionally, the Board notes that the Veteran was assigned a GAF 
scores ranging from 50 to 55.  Specifically the Veteran was 
assigned GAF scores of 55 and 52 by the January 2006 and October 
2007 VA examiners, respectively which indicates that the Veteran 
has some moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  However, the Board 
acknowledges that the psychotherapy notes dated January 2005 to 
July 2005 assigned a GAF score of 50 which indicates that the 
Veteran has some serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Upon review of the competent 
evidence, the Board finds that the GAF scores of 52 and 55 are 
more consistent with the medical evidence of record that 
addresses the Veteran's actual symptoms and level of functioning.  
The Board notes that the medical evidence more typically exhibits 
moderate symptoms with moderate difficulty in social and 
occupational functioning, rather than the more serious symptoms 
associated with the lower GAF score, such as obsessional rituals 
and an inability to keep a job.  Accordingly, such 
characterization more closely approximates the schedular criteria 
associated with the currently assigned 30 percent evaluation for 
his PTSD.

In sum, the evidence of record demonstrates that the Veteran does 
have some regular familial interactions and has maintained some 
employment.  The record also demonstrates that he is able to 
function independently, and has no delusions or cognitive 
impairment.  He does, however, occasionally exhibit a depressed 
mood, anxiety, irritability, and some sleep impairment due to 
occasional nightmares.  Based on the foregoing, the Board finds 
that the Veteran's PTSD more closely approximates the criteria 
for a 30 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Additionally, the Board acknowledges the Veteran's own statements 
that he is entitled to higher disability ratings.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  However, while the 
Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence does not show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating at any time relevant to 
the appeal period.  Therefore the currently assigned 30 percent 
rating is appropriate for the entire appeal period.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held 
that the determination of whether a Veteran is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry, beginning with a threshold finding that the evidence 
before VA "presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably describe 
the Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than 30 percent on an 
extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2010).  Any limits on the Veteran's employability due 
to his PTSD have been contemplated in the above stated ratings 
under Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating.  Indeed the October 2007 VA examiner notes that the 
Veteran had not been hospitalized for psychiatric reasons and 
that his ability to maintain a logical thinking process appeared 
adequate and would not likely impact his social or vocational 
functioning, however other factors including age and health 
problems might affect his ability to work.  Since application of 
the regular schedular standards is not rendered impracticable in 
this case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of a disability rating 
higher than 30 percent for the Veteran's service-connected PTSD.  
As such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


